Citation Nr: 1707026	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  12-35 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of lumbar strain.

2.  Entitlement to service connection for left ankle disability.

3.  Entitlement to service connection for skin rash around eyes.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to an increased rating for residuals of traumatic brain injury, currently evaluated as 10-percent disabling.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from June 2004 to November 2004 and from September 2005 to March 2010.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from September 2010 and August 2011 rating decisions of the VA Regional Office (RO) in Nashville, Tennessee that denied service connection for a left knee condition to include iliotal band syndrome, a low back disorder, dry skin rash around the eyes, post-traumatic stress disorder (PTSD), sinusitis, left ankle, and sleep apnea.  The Veteran filed a timely notice of disagreement to the denial of the claims.

By RO decision in February 2015, service connection for PTSD and left knee iliotibial band syndrome was granted.  These matters are no longer for appellate consideration.  That rating decision also increased the zero percent disability evaluation for residuals of traumatic brain injury to 10-percent disabling.  The Veteran appeals for a higher rating.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the record discloses that in his substantive appeal (VA form 9) received in April 2015, the Veteran requested a videoconference hearing before a Member of the Board.  The RO wrote him that same month acknowledging the hearing request and advising that he had been placed on the list of persons for a hearing before the Board.  The case is now before the Board for disposition.  The Board has ascertained, however, that the Veteran was not scheduled for the videoconference hearing and there is no indication that he cancelled his request for a hearing.  This matter must be addressed prior to further consideration and adjudication of the issues on appeal.  As such, the RO must schedule the Veteran for a videoconference hearing in accordance with applicable law and regulation.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2016).

Additionally, the Board notes that a September 9, 2016 VA and Social Security Administration State Prisoner Computer Match, reflects that the Veteran was incarcerated on January 14, 2016.  There is, however, no further information of record, which confirms whether he is still confined.  Pursuant to 38 C.F.R. § 3.103 (c)(1) (2011), "a claimant is entitled to a hearing at any time on any issue."  Moreover, the Board notes that VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(q) (noting that the person requesting a hearing is expected to appear in person but an exception may be made for extenuating circumstances that prevent a claimant from attending, such as incarceration).  Also, 38 C.F.R. § 20.700 provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "[a]ny such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."  38 C.F.R. § 20.700 (e).  Given the aforementioned lack of clarity, the RO should ascertain the Veteran's status, and if still incarcerated, apply the appropriate procedures.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request clarification as to whether or not he remains incarcerated. 

2. Thereafter, based on the Veteran's response as to his incarceration status, and according to VAs procedures to accommodate incarcerated claimants who request a hearing, the RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a videoconference hearing in accordance with applicable procedures.  If the appellant subsequently decides that he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


